Blandford, Justice.
This was an action of ejectment to recover a certain tract of land in the county of Laurens. A verdict was had for the plaintiff, and the defendant moved for a new trial, upon the general grounds that the verdict was contrary to law and to the evidence, and upon the special ground that the court erred in charging the clause of the code in relation to adverse possession, and not charging as to permissive possession; it being recited in the motion that the attention of the court was not called to the subject of permissive possession, and that no request was made to charge thereon. Counsel for the plaintiff in error contends, however, that the court should have charged upon that subject anyhow. It was a very material point in the case, but it nowhere appears from the record that it was presented or insisted upon by counsel in the court below. Under the facts of this case, there was no such error on the part of the court in not charging upon this point (the attention of the court not having been called to it by counsel) as would warrant a reversal in this easel The main contention, as shown by the record, was, whether a warranty deed to the .plaintiff’s intestate, James Graham, conveyed the land in controversy or not. The *593plaintiff contended that it did; and that was the question upon which the court charged, and upon which the jury passed in their verdict; so we think that this error, if error it was, was not such error as to work a reversál in this case.*
Was the verdict contrary to law and to the evidence? The evidence shows that Benjamin Pope executed to James Graham, the plaintiff’s intestate, a deed to a certain number of acres of land, on the 2d of December, 1852 ; and that the grantee immediately went into possession of the land in controversy, and remained in possession until his death, five or six years before the commencement of this action, a period of nearly thirty years. The defendant introduced the testimony of one Dr. Linder, that he “ ran around ” the land embraced in a deed of certain parties to the defendant, and that the land in controversy was embraced in that deed. Whether this witness was a surveyor or not, the record does not show. His testimony might be true, and yet the plaintiff entitled to recover; for the land might be embraced in the plaintiff’s deed also. The deeds did not originate from the same person. The plaintiff having gone into possession of the land in 1852, and having remained in possession until the time of his death some five or six years before the bringing of this action, as above stated, and the evidence being that his deed covered the land in controversy, we think there was sufficient evidence to authorize the verdict of the jury, and that the court committed no error in refusing a new trial.
Judgment affirmed.

 See Harris vs. Central Railroad, 76 Ga. 501. (Rep.)